DETAILED ACTION
The following Office Action is in response to the Response to Non-Final Office Action filed on September 23, 2022.  Claims 7, 12, and 18-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. § 103” section on pages 5-8 of the Applicant’s Response filed on September 23, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  
The applicant argues that the examiner has mischaracterized the Chin ‘238 reference and the examiner’s conclusion of obviousness is improper due to this mischaracterization, arguing that the prongs of the Chin ‘238 reference provide the same function of the target of the Sauer reference, therein making a combination of the references improper.  However, the examiner asserts that the target of Sauer and the prongs of Chin ‘238 do not provide the same function.
The applicant argues that the prongs of the Chin ‘238 reference are intended to maintain the loop in the open configuration at all times, stating that the loop is secured within the retaining grooves of the prongs until the pull rod is displaced relative to the shaft to perform the procedure.  However, the only level of securement provided by the prongs is through a friction fit between the suture loop and the grooves of the prongs (Chin ‘238; Column 2, Line 62 – Column 3, Line 17).  This friction fit can be overcome in a variety of manners, the intended manner being the pulling of the pull rod.  Although it may be intended for the loop to stay within the grooves at all times, and for the pull rod not to be pulled until operation, this may not always be the case.  There is always a possibility due to human error that the loop may be dislodged through excessive movement during transportation or through an inadvertent pulling of the pull rod prior to operation of the device.  The target of Sauer would solve this issue.  The target is a failsafe redundancy that would prevent any unintentional pulling of the pull rod or movement of the loop.  This is its express purpose as described in the Sauer reference (Sauer; [¶ 0074]).  This failsafe is not provided by the prongs.
The applicant further argues that there can be no motivation to provide a costly and absolutely unnecessary component, referring to the modification of the Chin ‘238 reference to include the target.  However, the cost of a modification is not a disqualifier of obviousness.  The case for obviousness is determined by whether there is a motivation to combine.  Given the Sauer reference provides a clear advantage in avoiding an inadvertent closure of the loop, that provides a redundancy for premature pulling of the pull rod, there is a clear motivation.  The cost of said modification is irrelevant, and it would be up to a practitioner as to whether the costs of such a modification is worth the advantages it provides.  
The applicant also argues that the Chin ‘238 reference is silent as to any premature disengagement of the suture loop.  However, this is completely irrelevant.  Operational flaws that may be alleviated through obvious modifications of a device need not be apparent to an inventor for such modifications to be obvious. 
 Lastly, the applicant argues that the target would render the Chin ‘238 device unsatisfactory for its intended use because the target in the loop of the ligature would prevent the prongs from inwardly collapsing for insertion into the shaft of the sheath.  However, the target is only meant to prevent premature pulling prior to its use.  A person having ordinary skill in the art would recognize that the target should be removed prior to its withdrawal into the delivery sheath in the same way that the target of the Sauer reference is intended to be removed prior to use of the snare device.  Therefore, the rejections of the claims stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 12, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 5281238, hereinafter Chin ‘238) in view of Booker (US 2016/0345989), Sauer (US 2015/028968), and Chin et al. (US 2006/0270900, hereinafter Chin ‘900).
Concerning claim 7, the Chin ’238 prior art reference teaches a system for stay suture management (Figure 1; 10), comprising: a catheter (Figure 1; 11), a tube extending from a proximal to a distal end, the tube passing through the catheter and extending from both a proximal opening and a distal opening of the catheter (Figure 1; 12); a snare loop extending from the distal end of the tube (Figure 1; 30), the snare loop comprising a first portion of a suture (Figure 9; 16); a handle coupled to a second portion of the suture that extends proximally to the proximal end of the tube and is coupled to the first portion of the suture (Figure 2; 26), wherein the handle is fixedly secured to the second portion of the suture and not fixedly secured to the tube (Figure 2; 26 | Column 3, Lines 18-28), wherein the proximal end of the tube is immediately adjacent to a distal portion of the mechanical fastener (Figure 1; 12, 26), but it does not specifically teach the handle comprising a mechanical fastener, a target removably held within the snare loop on the distal end opening side of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the tube until the target is removed from the snare loop, or an obturator operable to removably pass through the catheter, the obturator operable to provide increased rigidity to the catheter.
However, the Booker reference teaches a snare instrument similar to that of the Chin ‘283 reference, comprising a tube (Figure 1; 6), a snare loop extending from the tube (Figure 1; 8), and a handle coupled to the snare loop on the proximal end of the tube (Figure 1; 12), wherein the handle may be a rigid tube that is crimped to the operating wire, therein defining it as a mechanical fastener given it is mechanically fastened to the suture line ([¶ 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Chin ‘283 reference comprise a mechanical fastener as in the Booker reference given the Booker reference teaches that a mechanical fastener is a known structure for providing a handle for a snare loop (Booker; [¶ 0035]).
Furthermore, the Sauer reference teaches a system for stay suture management, comprising a snare loop (Figure 21A; 122) extending from the distal opening of a tube (Figure 21A; 116), a handle coupled to the snare loop on the proximal opening side of the tube (Figure 21A; 126); and a target removably held within the snare loop on the side of the tube extending from the distal opening of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the catheter until the target is removed from the snare loop (Figure 21A; 166 | [¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the target of the Sauer reference to provide support during packaging and prevent premature pulling of the suture loop through the distal opening of the tube (Sauer; [¶ 0074]).
Lastly, the Chin ‘900 reference teaches a teaches a snare instrument which may be used as a system for stay suture management, comprising: a catheter (Figure 2B; 14); a tube passing through the catheter, the tube extending from both a proximal opening and a distal opening of the catheter (Figure 2B; 30); a snare loop extending from the tube extending from the distal opening of the catheter (Figure 2B; 36); and a handle coupled to the snare loop on the side of the tube extending from the proximal opening of the catheter, wherein the handle comprises a pull tab fixedly secured to the snare loop and not fixedly secured to the tube (Figure 3A; 38, pull tab may be interpreted as the handle), wherein the snare loop comprises a suture ([¶ 0072]), and an obturator operable to removably pass through the catheter (Figure 1A; 16), the obturator operable to provide increased rigidity to the catheter ([¶ 0066], catheter may be flexible | [¶ 0065], obturator is rigid to provide maneuverability).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the obturator of the Chin ‘900 reference to provide a method of dissecting tissue to provide a pathway through tissue for use of the system as well as for providing maneuverability to the system (Chin ‘900; [¶ 0065-0066]).
Concerning claim 12, the Chin ‘238 prior art reference teaches a system for stay suture management (Figure 1; 10), comprising: a catheter (Figure 1; 11), a tube extending from a proximal to a distal end, the tube having a proximal opening at the proximal end and a distal opening at the distal end (Figure 1; 12); a snare loop extending from the distal opening of the tube (Figure 1; 30), the snare loop comprising a first portion of a suture (Figure 9; 16); a handle coupled to a second portion of the suture that extends proximally to the proximal end of the tube and is coupled to the first portion of the suture (Figure 2; 26), wherein the handle is fixedly secured to the second portion of the suture and not fixedly secured to the tube (Figure 2; 26 | Column 3, Lines 18-28), wherein the proximal end of the tube is immediately adjacent to a distal portion of the mechanical fastener (Figure 1; 12, 26), but it does not specifically teach the handle comprising a mechanical fastener, a target removably held within the snare loop on the distal end opening side of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the tube until the target is removed from the snare loop, or an obturator operable to removably pass through the catheter, the obturator operable to provide increased rigidity to the catheter.
However, the Booker reference teaches a snare instrument similar to that of the Chin ‘283 reference, comprising a tube (Figure 1; 6), a snare loop extending from the tube (Figure 1; 8), and a handle coupled to the snare loop on the proximal end of the tube (Figure 1; 12), wherein the handle may be a rigid tube that is crimped to the operating wire, therein defining it as a mechanical fastener given it is mechanically fastened to the suture line ([¶ 0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Chin ‘283 reference comprise a mechanical fastener as in the Booker reference given the Booker reference teaches that a mechanical fastener is a known structure for providing a handle for a snare loop (Booker; [¶ 0035]).
Furthermore, the Sauer reference teaches a system for stay suture management, comprising a snare loop (Figure 21A; 122) extending from the distal opening of a tube (Figure 21A; 116), a handle coupled to the snare loop on the proximal opening side of the tube (Figure 21A; 126); and a target removably held within the snare loop on the side of the tube extending from the distal opening of the tube, wherein the target comprises a perimeter portion having a shape that is configured to support the snare loop such that the target prevents the snare loop from being pulled through the distal opening of the catheter until the target is removed from the snare loop (Figure 21A; 166 | [¶ 0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the target of the Sauer reference to prevent premature pulling of the suture loop through the distal opening of the tube (Sauer; [¶ 0074]).
Lastly, the Chin ‘900 reference teaches a teaches a snare instrument which may be used as a system for stay suture management, comprising: a catheter (Figure 2B; 14); a tube passing through the catheter, the tube extending from both a proximal opening and a distal opening of the catheter (Figure 2B; 30); a snare loop extending from the tube extending from the distal opening of the catheter (Figure 2B; 36); and a handle coupled to the snare loop on the side of the tube extending from the proximal opening of the catheter, wherein the handle comprises a pull tab fixedly secured to the snare loop and not fixedly secured to the tube (Figure 3A; 38, pull tab may be interpreted as the handle), wherein the snare loop comprises a suture ([¶ 0072]), and an obturator operable to removably pass through the catheter (Figure 1A; 16), the obturator operable to provide increased rigidity to the catheter ([¶ 0066], catheter may be flexible | [¶ 0065], obturator is rigid to provide maneuverability).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system of the Chin ‘238 reference include the obturator of the Chin ‘900 reference to provide a method of dissecting tissue to provide a pathway through tissue for use of the system as well as for providing maneuverability to the system (Chin ‘900; [¶ 0065-0066]).
Concerning claims 18 and 20, the combination of the Chin ‘238, Booker, Sauer, and Chin ‘900 references as discussed above teaches the system of claims 7 and 12, wherein the Sauer reference further teaches that a titanium fastener is a type of fastener that may be mechanically secured or crimped to a suture loop (Sauer; [¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the mechanical fastener of the Chin ‘238, Booker, Sauer, and Chin ‘900 combination be a titanium fastener that is deformed to secure the fastener to the snare loop as taught in the Sauer reference given it is taught as a suitable crimpable fastener for suture snare loops (Sauer; [¶ 0054]).
Concerning claims 19 and 21, the combination of the Chin ‘238, Booker, Sauer, and Chin ‘900 references as discussed above teaches the system of claims 7 and 12, wherein the Chin ‘238 reference further teaches that the snare loop may include a nitinol support wire (Figure 9; 82 | Column 5, Lines 30-48), which is a rigid material that is capable of being distally displaced when the handle is distally displaced.
Concerning claims 22 and 23, the combination of the Chin ‘238, Booker, Sauer, and Chin ‘900 references as discussed above teaches the system of claims 7 and 12, wherein the Chin ‘238 reference further teaches no locking mechanism being disposed at the proximal end of the tube (Figure 1; 28 exists at end of tube, and does not lock the suture in place).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/20/2022